Citation Nr: 1435186	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-47 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

First, the Board notes that insufficient action has been undertaken to develop the record as to the Veteran's claimed in-service herbicide exposure.  The Veteran asserts he was stationed in DaNang, Vietnam between May and October of 1969.  The Veteran's DD Form 214 shows that he has 2 years and 11 months of foreign and/or sea service, and he is in receipt of the Vietnam Service Medal.  The Veteran has also submitted a copy of an Equipment Operators Identification Card that was issued from Fleet Air Support Unit DaNang, Republic of Vietnam, as well as a Midnight Chow Pass showing unit VAP-61 for DaNang, Vietnam.  The RO has not identified any steps it took to verify service in Vietnam.  Consequently, the Board finds that further efforts must be taken on remand to verify the Veteran's presence in Vietnam before a decision is rendered in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Next, the Board finds that insufficient action has been undertaken to determine whether the Veteran's peripheral neuropathy is subject to the herbicide presumption or can be service-connected on a direct basis.

Peripheral neuropathy is entitled to presumptive service connection based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2013).  However, the presumption is limited to peripheral neuropathy manifested to a compensable degree within one year after the last herbicide exposure (i.e., one year after leaving Vietnam).  38 C.F.R. § 3.307(a)(6)(ii).

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note (2) to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013; and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

No VA examination or medical opinion has yet been obtained to evaluate the nature and etiology of the Veteran's peripheral neuropathy.  However, the record reflects that the Veteran was diagnosed with peripheral neuropathy in August 2007, and in October 2008, a VA podiatrist provided a medical opinion relating the Veteran's peripheral neuropathy to Agent Orange (AO) exposure.  Here, the podiatrist observed that the Veteran's history is consistent with his exposure to AO in service and the development of neuropathy in his feet.  The podiatrist further noted that foot neuropathy often develops slowly and over a period of years.  The podiatrist acknowledged that he did not have the Veteran's service records, but opined that his foot neuropathy is more likely than not related to his service in Viet Nam and exposure to AO.  As noted, a very minimal effort has been made to verify the Veteran's exposure to Agent Orange or any other herbicide or pesticide agent. Therefore, the podiatrist's opinion is accorded only limited probative value at this time.

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the Board finds it necessary to obtain a VA examination and medical opinion to evaluate the nature and etiology of the Veteran's peripheral neuropathy noted in the record.  See 38 U.S.C.A. § 1110 , 1131, 1310 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).  Accordingly, the Board finds that a VA examination and opinion is in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This review must be conducted with a review of the claims folder including Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any outstanding service personnel records, to include any records showing that the Veteran set foot in the Republic of Vietnam during service.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 

The Veteran should be notified of any action to be taken and he should be provided an opportunity to submit copies of the outstanding records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should then state whether it is as least as likely as not that the Veteran has peripheral neuropathy of the bilateral lower extremities that is causally or etiologically located to his military service, to include herbicide exposure if verified.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



